DETAILED ACTION
This office action is in response to the filing dated September 27, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are currently pending.

Drawings
The drawings are objected to because some drawings are not readable. Specifically, Fig. 1a, Fig. 1c, Fig. 8a – Fig. 8f, Fig. 9, Fig. 10, and Fig. 11 require attention.  With respect to Fig 1a, Fig. 1c, Fig. 8f, Fig. 9, and Fig. 11, the figures are blurry and difficult to read. Further, Fig. 8f is cut off on the top, please ensure necessary content is not missing. Fig. 8a-8e and Fig. 10 are mostly black boxes without readable text or images. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 6, 8, and 9 are objected to because of the following informalities:  
	Independent claim 1 recites multiple acronyms without defining them in the claim, including Vmap, EMR, OWL, and CDS. Further, line 25 recites “to trigger alerts:” where the colon should be a semi-colon, in line with the remainder of the punctuational throughout the claim.
	Claim 4 recites the acronym UMLS without definition.
	Claim 6 recites OWL 2 RL without explicit definition.
	Claims 8 and 9 recite “ML learning algorithms” without definition. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the disease specific extended core map" in line 12.  There is insufficient antecedent basis for this limitation in the claim since  “a disease specific extended core map” is created both on line 8 and lines 10-11. Therefore, “the disease specific extended core map” of line 12 could refer to either of the 2 instances.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites translating the disease specific extended core map and existing medical ontologies into OWL and rule artifacts to create disease-specific executable ontologies; ingesting raw EMR data as historic population level batch files and patient-specific real- time data streams; normalizing and mapping the raw EMR data to the disease-specific executable ontologies to create normalized data using semantic mapping and proprietary and disease-specific medical natural language processing engine; using the disease-specific executable ontologies to enrich the normalized coded and free- text data to create semantically enriched EMR data; using the disease-specific ontology associated rules to semantically characterize the enriched data in the context of a specific disease; outputting disease-specific and semantically characterized clinical data and labels to be used in a semantically enhanced CDS rule engine using real-time data in real-time mode to trigger alerts: using semantically enhanced retrospective data as training data for a predictive machine learning process; and 24 Attorney Docket No. 10020-001 using both semantically enhanced rule-based and machine learning based models in a CDS that support dual reasoning modes of clinicians. The prior art of record does not teach, suggest, or render obvious the claimed subject matter.
	The closest art of record is:
	Devarakonda et al. (US PG Pub #2018/0349555) teach generating a disease category model for each of the top level disease categories from the electronic patient record training set by a machine learning technique (Paragraph [0005]).
	Allen et al. (US PG Pub #2018/0075194) teach training medical treatment recommendation systems based on machine learning (Paragraph [0024]).
	Cohen et al. (US PG Pub #2018/0068083) teach incorporating test results into training data for a machine learning system to generate an improved classifier (Paragraph [0023]).
	Han et al. (EP 3255573) teach a clinical decision supporting method based on data from an EMR (Paragraph [0034]) and machine learning (Paragraph [0045]).
	Sheth et al. (US PG Pub #2015/0046388) teach machine semantic perception (see Abstract).
	Huber et al. (US PG Pub #2010/0094874) teach mapping semantic annotations (Paragraph [0069]).
	Sanfilippo et al. (US PG Pub #2007/0255666) shows an ontology editor (Figure 6).
	Phillips (WO 2016/065293) teaches clinical decision support (see Abstract) using evidence based models based on clinical expertise (Paragraph [0038]).
	Wang et al. (US PG Pub #2015/0261925) teach assisting diagnosis (See Abstract).
	Steck et al. (US Patent #7,805,385) teach forming a multivariate model using physician’s knowledge (Column 6, Lines 8-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim rejection under 35 USC 112, as seen above;
Claim objections; and 
Drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688